PER CURIAM.
Certiorari to review the order of the lower court striking portions of the complaint upon the ground that such striken matter was evidentiary, and dismissing all portions of the complaint seeking an annulment is denied on the authority of Rubenstein v. Rubenstein, Fla., 1950, 46 So.2d 602; Savini v. Savini, Fla., 1952, 58 So.2d 193. Nothing contained in this order shall be held to preclude the introduction in evidence in the divorce proceedings of the matters stricken from the complaint as being evidentiary if the same be deemed by the lower court germane or pertinent to that issue.
TERRELL, Acting Chief Justice, and THOMAS, HOBSON and DREW, JJ., concur.